Citation Nr: 1025390	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for penile nerve damage.  

2. Entitlement to service connection for a bilateral leg 
disability.

3. Entitlement to a compensable rating for unstable sternum.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1948 to February 1950 and from September 1950 to November 
1951.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in December 2006 and in May 
2007, of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In December 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record. 

The  issue of whether new and material evidence has been received 
to reopen a claim of entitlement to VA disability compensation 
pursuant to 38 U.S.C.A. § 1151 for penile nerve damage due to 
surgical treatment by VA in August 1998 and the claim of 
entitlement to VA disability compensation pursuant to 38 U.S.C.A. 
§ 1151 for a bilateral leg disability due to bladder cancer 
surgery by the VA have been raised by the record, including 
during the Board hearing in December 2009 but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for increase for an unstable sternum is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.







FINDINGS OF FACT

1.  Penile nerve damage was not affirmatively shown to have been 
present in service and the current penile nerve damage, first 
documented after service, is unrelated to an injury or disease of 
service origin.

2. A bilateral leg disability was not affirmatively shown to have 
been present in service and a bilateral leg disability to include 
peripheral neuropathy, first documented after service, is 
unrelated to an injury or disease of service origin.


CONCLUSIONS OF LAW

1. Penile nerve damage was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 
2002 Supp. 2009); 38 C.F.R. § 3.303, (2009).

2. A bilateral leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 
2002 Supp. 2009); 38 C.F.R. § 3.303 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  The notification requirements are 
referred to as Type One, Type Two, and Type Three, respectively.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication notice by letter, dated in 
October 2006, regarding the claims for service connection.  The 
Veteran was notified of the evidence needed to substantiate the 
claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that VA 
would obtain service records, VA records, and records of other 
Federal agencies and that he could submit records not in the 
custody of a Federal agency, such as private medical records, or 
authorize VA to obtain any non-Federal records on his behalf.  
The notice included, in general, the provisions for the effective 
date of the claims, that is, the date of receipt of the claims.  



As for content and timing of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained available service 
treatment records, which consist of separation examinations from 
the Veteran's two periods of service.  In September 2002, the 
National Personnel Records Center indicated the Veteran's service 
treatment records were fire related and unavailable.  The Veteran 
is in receipt of SSA benefits, however, in July 2001, the Social 
Security Administration reported the Veteran's file was 
destroyed.  VA records from January 1980 to February 1990 are 
also unavailable.  

The record does not indicate that the current penile nerve damage 
and bilateral leg disability may be associated with the Veteran's 
service as there is no evidence of recurrent symptoms or 
continuity of symptomatology since service or other possible 
association with service and the Veteran does not argue the 
disabilities are due to service.  For these reasons, a VA medical 
opinion on the questions of service connection is not necessary 
to decide the claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  




Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.   Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Where the service treatment records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and to 
consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

Penile Nerve Damage

The examinations upon separation from service in February 1950 
and in November 1951 contain no complaint, finding, history, or 
treatment for penile nerve damage.  

On the basis of the available service treatment records and other 
evidence of record, penile nerve damage was not affirmatively 
shown to have been present during service, and service connection 
under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is 
not established. 

As penile nerve damage was not noted in service, as there is no 
competent evidence either contemporaneous with or after service 
that penile nerve symptoms were otherwise noted, that is, 
observed during service, and as the Veteran has not asserted in 
statements otherwise, the principles of service connection 
pertaining to chronicity and continuity of symptomatology under 
38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 
488, 495-96 (1997).  

After service, VA records in June 1952 show no pain in the 
genital area.  In August 1998, the Veteran had a penile 
prosthesis implanted by VA, which was complicated by a Bovie burn 
wound which healed by November 1998.  In February 1999, the 
Veteran complained of no feeling during intercourse.  In December 
2000, a VA urologist concluded that the burning can cause nerve 
damage, however the loss of sensation on the head of the penis 
was not caused by a burn injury to the skin.  The examiner 
concluded that the exact etiology of the loss of sensation was 
difficult to define, but the neurological examination showed that 
the Veteran did not completely have normal sensation in other 
parts of his body, such as his right thigh.  

In December 2000, the Veteran stated that he has had soreness and 
no sensation since his implant.  

On VA examination in December 2002, the examiner concluded that 
there is no evidence that the superficial skin burn or the penile 
prosthesis caused impotence or insensitivity, rather the problems 
were organic and the Veteran was diagnosed with organic impotence 
in 1998.  

In a decision in March 2003, the Board found that the Veteran did 
not have an additional disability caused by hospital care, 
medical or surgical treatment, or reexamination furnished by VA 
in connection with the August 1998 implantation of a malleable 
penile prosthesis.  
VA records in January 2005 continue to show decreased penile 
sensation.  

In March 2008, the Veteran testified that he was not treated for 
nerve damage in service.  

As for service connection based on the initial documentation of 
penile nerve damage after service under 38 C.F.R. § 3.303(d), 
although the Veteran's statements are credible and the Veteran is 
competent to describe symptoms of an illness, Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (lay testimony is competent as to 
symptoms of an injury or illness, which are within the realm of 
personal knowledge), a neurological disability is not a condition 
under case law where lay observation has been found to be 
competent to establish a diagnosis and the determination as to 
the presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under case 
law, lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the determination is 
not medical in nature and is capable of lay observation).

Under certain circumstances, lay evidence can be competent to 
establish a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a layperson is competent to identify the 
medical condition noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer).  

The diagnosis of penile nerve damage requires that a person be 
qualified through education, training, or experience to offer a 
medical diagnosis.  38 C.F.R. § 3.159.  



Whereas here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or there 
is a question of medical causation, that is, medical evidence of 
an association or link between penile nerve damage, first 
documented after service, and an injury, disease, or event in 
service, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to substantiate 
the claim.

As the current penile nerve damage, is not a condition under case 
law that has been found to be capable of lay observation and it 
is not a simple medical condition, and although lay evidence may 
be competent to establish a diagnosis when a layperson reports a 
contemporaneous medical diagnosis or a lay person is describing 
symptoms at the time which supports a later diagnosis by a 
medical professional, Jandreau at 1377, in this case, no health-
care professional has concluded or expressed the opinion that 
penile nerve damage was incurred in service.  And the Veteran has 
not expressed or implied that the current penile nerve damage 
actually began during service.  Rather the Veteran argues it is 
due to his implantation of a malleable penile prosthesis in 
August 1998.

As there is no favorable competent evidence to support a finding 
of service connection, the preponderance of the evidence is 
against the claim that the current penile nerve damage, first 
shown after service, began in service, applying 38 U.S.C.A. 
§§ 1110 and 1131 and 38 C.F.R. § 3.303(a), (b), and (d), and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Bilateral Leg Disability

The examinations upon separation from service in February 1950 
and in November 1951 contain no complaint, finding, history, or 
treatment for bilateral leg disability.  On the basis of 
available service treatment records and other evidence of record, 
a bilateral leg disability was not affirmatively shown to have 
been present during service, and service connection under 38 
U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not 
established. 

As a bilateral leg disability was not noted in service, as there 
is no competent evidence either contemporaneous with or after 
service that a bilateral leg disability was otherwise noted, that 
is, observed during service, and as the Veteran has not asserted 
in statements otherwise, the principles of service connection 
pertaining to chronicity and continuity of symptomatology under 
38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 
488, 495-96 (1997).  

After service, VA records show that a bilateral leg disability 
was first documented as cramps in December 1998.  In May 2003 and 
June 2003, there is documentation of left leg numbness and 
weakness.  In January 2004, there was loss of sensation in the 
toes.  In February 2004, there was numbness and weakness.  In 
April 2004, an EMG showed polyneuropathy.  Also it was noted that 
the Veteran had numbness and weakness in feet and ankles for last 
six months since the Veteran had started treatment for bladder 
cancer.  In March 2005, the records show polyneuropathy of 
unknown origin, however in April 2006 it was noted that the 
neuropathy had started a year earlier and was secondary to 
diabetes mellitus or chemotherapy.  In January 2005, there was a 
history of polyneuropathy and sensory loss, which started in the 
feet and progressed to the mid thigh.  In March 2007, the Veteran 
had decreased sensation in his feet and in November 2008 
polyneuropathy was documented again.   

In March 2008 and December 2009, the Veteran testified that he 
had nerve damage and was treated for his legs after his bladder 
cancer surgery.  VA medical records show that the Veteran had 
bladder cancer surgery in March 2003.  

As for service connection based on the initial documentation of a 
bilateral leg disability after service under 38 C.F.R. § 
3.303(d), although the Veteran's statements are credible and the 
Veteran is competent to describe symptoms of an illness, Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994), a bilateral leg disability 
is not a condition under case law where lay observation has been 
found to be competent to establish a diagnosis and the 
determination as to the presence of the disorder therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997); Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Under certain circumstances, lay evidence can be competent to 
establish a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis 
of a bilateral leg disability requires that a person be qualified 
through education, training, or experience to offer a medical 
diagnosis.  38 C.F.R. § 3.159.  

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or there 
is a question of medical causation, that is, medical evidence of 
an association or link between a bilateral leg disability, first 
diagnosed after service, and an injury, disease, or event in 
service, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to substantiate 
the claim.

As the current bilateral leg disability, is not a condition under 
case law that has been found to be capable of lay observation and 
it is not a simple medical condition, and although lay evidence 
may be competent to establish a diagnosis when a layperson 
reports a contemporaneous medical diagnosis or a lay person is 
describing symptoms at the time which supports a later diagnosis 
by a medical professional, Jandreau at 1377, in this case, no 
health-care professional has concluded or expressed the opinion 
that the current bilateral leg disability was incurred in 
service.  And the Veteran has not expressed or implied that the 
current bilateral leg disability actually began during service.  
Rather the Veteran argues it is due to his bladder cancer surgery 
after service.  

As there is no favorable competent evidence to support a finding 
of service connection, the preponderance of the evidence is 
against the claim that the current bilateral leg disability, 
began in service, applying 38 U.S.C.A. §§ 1110 and 1131 and 
38 C.F.R. § 3.303(a), (b), and (d), and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 





ORDER

Service connection for penile nerve damage is denied.  

Service connection for a bilateral leg disability is denied.


REMAND

VA records show the Veteran underwent a three vessel coronary 
artery bypass graft in October 1990 and subsequently had an 
unstable sternum.  In October 1991, VA records show the 
sternotomy was redone, he underwent sternal debridement and 
sternal rewiring.  A rating decision in May 1996 granted 
compensation under 38 U.S.C.A. § 1151 for an unstable sternum.  

The Veteran filed his claim for an increased rating in January 
2007.  On VA examination in April 2007, the examiner reported 
that there was dehiscence of the sternotomy with multiple broken 
wire sutures as shown on CT scan in March 2007.  The diagnosis 
was non-healing sternomoty with discomfort.  On VA examination 
for scars in June 2007, the assessment included sternotomy 
dehiscence with multiple broken wire sutures, anterior 
thoracotomy scar, 25 cm length well healed, non-disfiguring, less 
than one percent of body surface area, left pectoral AICD 
incision scar, 9 cm, well healed, non-disfiguring, less than one 
percent of body surface.

VA records in August 2008 and November 2008 indicate sternal 
pain.  At the RO hearing in March 2008, the Veteran testified 
that his sternal condition has gotten worse.  In December 2009 at 
the Board hearing, the Veteran testified that he had daily pain 
in his sternum area, had flares of pain and pain moving his right 
arm.  

As the records suggests a material change in the disability, 
reexamination is in order under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Afford the Veteran a VA examination to 
determine the current level of severity of 
the unstable sternum.  

The examiner is asked to address the 
following:

a).  Whether the Veteran has limitation of 
motion of either shoulder due to the unstable 
sternum and if so the range of motion in 
degrees of flexion and abduction and any 
functional loss due to pain or painful motion 
(supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion) as well as 
weakness, excess fatigability, 
incoordination, or pain on movement, swelling 
or atrophy.  Any additional functional loss, 
including with flare-ups or on repetitive 
use, should be expressed in terms of 
additional limitation of motion; and, 

b).  Whether the Veteran has: 

Any unstable or painful scars; or, 

Scars that are deep and nonlinear that cover 
an area of at least 6 square inches (39 sq. 
cm.); or,

Scars that superficial and nonlinear that 
cover an area of at least 144 square inches 
(929 sq. cm.). 

The claims folder should be made available to 
the examiner for review.  



2. After the development has been completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.
   
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


